DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 17-18 and 20-36 are potentially allowable.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the previously identified Fuhse reference, which is the prior art closest to Applicants’ claimed invention (as best understood), and there would be no obvious reason to modify Fuhse to satisfy each of Applicants’ pertinent limitations (specifically with regard to the claimed structural configuration and its resultant optical effects occurring at respective differing tilt angles), as such modifications would be likely to render the Fuhse assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 17-18 and 20-36 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)-(b) or 35 U.S.C. 112 (pre-AIA ), 1st-2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 27 limitation of “wherein the microreflectors are arranged at uniform intervals in both microreflector subregions, or are arranged at uniform intervals in one of the two microreflector subregions and are arranged at non-uniform intervals in the other one of the two microreflector subregions, or are arranged at non-uniform intervals in both microreflector subregions” does not appear to be disclosed within the originally filed specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 and 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 17, 31 and 36 recitations of “only when a plan-view direction is oriented within a first tilting angle range about a secondary axis that is oblique to the primary axis and lies/lying in the main plane” and “only when the plan-view direction is oriented within a second tilting angle range about the secondary axis” are unclear.  Do Applicants intend the “first motif effect” to appear only when the security element is tilted within a first tilting angle range, and the “second motif effect” to appear only when the security element is tilted within a second tilting angle range?  Additionally, what result is yielded/visible when the security element is not tilted within the aforementioned “tilting angle ranges”?  Please review/revise/clarify.
Claims 18, 20-30 and 32-35 are rejected as depending (directly or indirectly) from rejected independent claims 17 and 31.
Specification
The amendment filed on 22 October 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: see the new matter identified supra.
Applicants are required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicants’ arguments/remarks are acknowledged, and as such, Applicants are encouraged to see the treatment of Applicants’ amended claims set forth supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052. The examiner can normally be reached M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637